Exhibit 10.29


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated and effective as of
September 30, 2016 (the “Effective Date”), by and between PROFESSIONAL DIVERSITY
NETWORK, INC., a Delaware corporation (the “Company”), and KATHERINE BUTKEVICH
(“Executive”).


RECITALS:


Executive is a former Chief Financial Officer and managing operator of NAPW,
Inc. (“NAPW”), which is now the Company’s wholly-owned subsidiary, and is
currently serving as the Company’s Chief Executive Officer.




NOW, THEREFORE, in consideration of the covenants, representations and
warranties contained herein, the parties hereto agree as follows:


1.          Employment.  The Company hereby employs Executive, and Executive
hereby accepts such employment and agrees to serve the Company, upon the terms
and conditions set forth in this Agreement.


2.          Employment Period.  Subject to the provisions of Section 7 below,
the initial term of Executive’s employment pursuant to this Agreement shall
commence on the Effective Date and continue until the two (2) year anniversary
of the Effective Date (the “Initial Employment Period”).  The parties agree to
negotiate in good faith an extension of the Initial Employment Period prior to
the expiration of the two (2) year term; unless Executive or the Company gives
written notice to the other of such party’s election not to extend the Initial
Employment Period not less than sixty (60) days prior to the expiration of the
Initial Employment Period. The Initial Employment Period and any period of
continuing employment of Executive by the Company thereafter is referred to
herein as the “Employment Period.”


3.          Duties and Responsibilities.  Executive shall serve as Chief
Executive Officer of the Company and shall have such normal and customary duties
and responsibilities commensurate with her position. Executive shall report
directly to the Company’s Board of Directors (the “Board”).  Executive shall
devote her best efforts and all of her business time and attention to the
business and affairs of the Company and shall diligently, faithfully and
competently perform her duties and responsibilities hereunder; provided however
that the foregoing shall not preclude Executive from engaging in charitable and
community affairs and managing her personal investments to the extent they do
not unreasonably interfere with her duties and obligations hereunder.


4.          Compensation and Related Matters.


(a)          Base Salary.  The Company will pay Executive an annual base salary
(“Base Salary”) of Three Hundred Thousand Dollars ($300,000), payable in
substantially equal monthly or more frequent installments in accordance with the
Company’s normal and customary payroll practices.  The Board (or the
Compensation Committee) may review and further adjust Executive’s Base Salary
from time to time in its sole and absolute discretion, provided that during the
Employment Period the Company may not decrease Executive’s Base Salary below the
amount set forth in this section.  Any such increased Base Salary shall be and
become the “Base Salary” for purposes of this Agreement.


(b)          Expense Reimbursement.  The Company shall reimburse Executive for
all reasonable business expenses properly incurred by Executive in the ordinary
course of performing her duties and responsibilities hereunder, subject to the
Company’s normal and customary practices and policies as are in effect from time
to time with respect to travel, entertainment and other business expenses
(including the Company’s reasonable requirements with respect to prior approval,
reporting and documentation of such expenses).
 

--------------------------------------------------------------------------------

 
(c)          Benefits.  The Company will provide or offer for Executive’s
participation such benefits (other than life insurance, bonus, incentive
compensation, pension, profit sharing, equity participation and severance
benefits) as are generally provided or offered by the Company to its other
senior executive employees, including, without limitation, health/major medical
insurance, disability insurance and welfare benefits, sick days and other fringe
benefits (collectively, “Benefits”), if and to the extent that Executive is
eligible to participate in accordance with the terms of the applicable Benefits
plan or program generally and subject to any required contributions.


(d)          Bonus.  In addition to the Base Salary, the Executive shall be
eligible to earn for each calendar year ending during the Employment Period an
annual incentive bonus (the “Bonus”) based on the achievement of one or more
performance goals, targets, measurements and other factors (collectively, the
“Performance Goals”) established for such year by the Compensation Committee of
the Board (the “Committee”) or the Board.  The Executive’s target annual bonus
and the applicable Performance Goals will be established by the Committee within
90 days of the first day of the year to which such Bonus relates; provided,
however, that the minimum annual target bonus shall be 100% of the annual rate
of Base Salary in effect at the commencement of her employment with the Company
for the first year and, for each subsequent year, at the start of such year (the
“Target Bonus”).  Payment of the Executive’s Bonus for any year will be based
upon the achievement of the Performance Goals established by the Committee for
that year.  The actual Bonus paid may be higher or lower than the Target Bonus
for over- or under-achievement of the Performance Goals (including, without
limitation, as a result of the exercise by the Committee of negative discretion
in accordance with its past practices with respect to the Performance Goals and
related payment schedule established by the Committee for such Performance
Goals), as determined by the Committee.  Subject to Section 7 hereof, a Bonus,
if any, shall be payable in accordance with the Company’s customary bonus
payment practices, but in no event later than March 15th of the succeeding
calendar year.


(e)          Options. Executive is hereby granted 57,500 options (the “Options”)
to purchase shares of the Company’s Common Stock pursuant to the terms and
conditions set forth in the Non-Qualified Stock Option Notification attached
hereto as Exhibit B (the “Option Agreement”).  The Options shall vest 1/3
immediately upon award, 1/3 on March 31, 2017, and the final 1/3 on March 31,
2018, subject to Executive’s continued employment with the Company.  The option
shall be granted with an exercise price equal to the Fair Market Value of a
share of Common Stock on the date of grant and shall expire on the tenth
anniversary of the date of grant or, if earlier, at the time set forth in the
Equity Award Agreement relating to Executive’s termination of employment.


(f)          Withholding.  All salary, bonus and other compensation described in
this Agreement shall be subject to withholding for federal, state or local
taxes, amounts withheld under applicable benefit policies or programs, and any
other amounts that may be required to be withheld by law, judicial order or
otherwise.
 
2

--------------------------------------------------------------------------------



5.          Executive Work Product and Inventions.


(a)          Transfer of Ownership of Inventions.  Executive agrees that
Inventions (as defined below) shall be deemed “work made for hire” and shall be
the property of the Company.  Executive shall promptly disclose to the Company
all such Inventions and hereby irrevocably assigns, transfers and conveys to the
Company and shall assign, transfer and convey to the Company all such Inventions
and all such worldwide right, title and interest therein.  Executive hereby
waives and agrees not to assert any moral rights or similar rights under the
laws of any jurisdiction with respect to any Inventions.  Executive further
agrees to execute or cause to be executed any and all assignment documents or
other documents that may be necessary to perfect the ownership rights of the
Company in such Inventions or to secure the Company’s statutory protection
(including, without limitation, patent, trademark, trade secret or copyright
protection) throughout the world for any and all such Inventions.  For purposes
hereof, “Invention” means all work product, including, without limitation, any
and all creative works, discoveries, ideas, inventions, designs, devices,
models, prototypes, processes, works, documentation, files, information,
manuals, materials, input materials and output materials, software programs or
packages (together with any related documentation, source code or codes, object
codes, upgrades, revisions, modifications and any related materials) and other
information and materials, and the media upon which they are located (including
cards, tapes, discs and other storage facilities), which are conceived, created,
developed, reduced to practice, fixed in a tangible medium of expression or
otherwise made by Executive solely or jointly with others in connection with or
arising from and within the scope of Executive’s employment hereunder (whether
or not during regular business hours).


(b)          Illinois Employee Patent Act.  The Company expressly acknowledges
and agrees that, and Executive is hereby advised that, the foregoing to the
contrary notwithstanding, this section does not waive or transfer Executive’s
rights to any Inventions for which no equipment, supplies, facilities or trade
secret or Confidential Information (as defined herein) of the Company was used
and which was developed entirely on Executive’s own time, unless (i) the
Invention relates to (A) the business of the Company or (B) the Company’s actual
or demonstrably anticipated research or development or (ii) the Invention the
results from any work that Executive performed for the Company during the
Executive’s employment relationship with the Company (or its predecessor). 
Executive further acknowledges and understands that the assignment of ownership
rights in Inventions pursuant to this section is intended to comply with the
requirements of the Illinois Employee Patent Act 765 (ILCS 1060/1 et seq.), and
that the above-stated conditions should be interpreted in a manner consistent
therewith.


6.          Non-Solicitation, Non-Competition and Confidentiality. Executive
acknowledges that she has been and will continue to be employed by the Company
directly or indirectly in one or more aspects of the research, development,
engineering, manufacturing, design, promotion and/or sale relating to the
Company’s existing or proposed products and services.  Executive further
acknowledges that she will be exposed to certain confidential and proprietary
information of the Company and its Affiliates (as defined herein) during the
course of her employment with the Company.  Executive’s involvement or
participation in a business which is competitive with the Company or any of its
Affiliates, disruption of the Company’s or any of its Affiliates’ business
relationships, or misappropriation or unauthorized use of the Company’s or any
of its Affiliates’ confidential and proprietary information would have a
material adverse impact on the Company and its Affiliates and their business
operations.  Accordingly, as a condition to the Company’s employment of
Executive hereunder, Executive hereby agrees as follows:


(a)          Certain Definitions.  For purposes hereof:


“Affiliate” means, with respect to the Company, (i) the Company’s present and
former parent companies, subsidiaries, successors, affiliated and related
companies, and (ii) a person or entity, directly or indirectly through one or
more intermediaries, that is in control of, or controlled by, or under common
control with, the Company.


“Competitive Business” means any person or entity engaged in a business similar
to or competitive with the Business as it is or was conducted by the Company
wherever the Company does business during the Employment Period.
 
3

--------------------------------------------------------------------------------



“Current Customer” means any individual or entity which is or was a client of
the Company (or its predecessor) or any Affiliate during the twelve (12) months
preceding the date of the termination of Executive’s employment and with which
Executive or had contact on behalf of the Company or any Affiliate and/or
directly managed others with respect to such contact during the Employment
Period, and/or about which Executive had access to Confidential Information (as
defined herein.


“Prospective Customer” means any individual or entity with which Executive has
directly solicited, or had contact on behalf of the Company or any Affiliate
and/or directly managed others with respect to such solicitation or contact
during the twelve (12) months preceding the date of the termination of
Executive’s employment, and/or about which Executive had access to Confidential
Information (as defined herein).


“Restricted Period” means the period of Executive’s employment with the Company
or any Affiliate and one (1) year thereafter.


(b)          Non-Interference with Business Relationships.  Executive hereby
agrees that during the Restricted Period, Executive will not directly or
indirectly, either individually or as a principal, shareholder, member, partner,
joint venturer, investor, employer, director, manager, officer, employee,
consultant, agent, or in any other manner or capacity whatsoever:


(i)          solicit, induce, advise, request, influence, or take any other
action with regard to any sales representative, supplier, customer, lessor, or
any other person or entity that has a business relationship with the Company or
any Affiliate (or has or had a business relationship with the Company’s or any
Affiliate’s predecessors) which is intended to or has the effect of causing such
person or entity to discontinue, reduce the extent of, discourage the
development of or otherwise adversely affect such relationship with the Company
or any of the Affiliates;


(ii)         solicit, promote or sell any products or services that compete with
any of the products or services of the Company or any of the Affiliates to any
then Current Customer or Prospective Customer of the Company or any of the
Affiliates; or


(iii)        recruit, solicit, or otherwise induce or influence any employee,
consultant, sales representative, agent, or other personnel of the Company or
any of the Affiliates to discontinue or otherwise terminate such relationship
with the Company or any of the Affiliates.


(c)          Non-Competition.  Executive hereby agrees that during the
Restricted Period, Executive will not directly or indirectly, either
individually or as a principal, shareholder, member, partner, joint venturer,
investor, employer, director, manager, officer, employee, consultant, agent, or
in any other manner or capacity whatsoever, engage in, assist, directly or
indirectly, or have any active or economic interest in a Competitive Business
located anywhere in the United States; provided, however, that Executive shall
not be prohibited from owning less than two percent (2%) of the outstanding
securities of a company which is publicly traded on a securities exchange or
over-the-counter market.
 
4

--------------------------------------------------------------------------------

 
(d)          No Disclosure of Confidential Information.  Executive hereby agrees
that she will not, at any time during or after the Employment Period directly or
indirectly, disclose to anyone, or use or otherwise exploit for her own benefit
or for the benefit of anyone other than the Company, any Confidential
Information (as defined herein) of the Company or any Affiliate.  For purposes
hereof, “Confidential Information” means any and all confidential or proprietary
information regarding the Company or its Business or any Affiliate or its
business, including, without limitation, any and all trade secrets, employer
records (including personnel records), customer lists, prospect lists, price
lists, customer order or purchasing patterns and activities, product costing
information, stocking requirements, purchase orders, invoices, customer records,
product information and applications, customer uses and preferences, passwords,
access codes, products, patents, trademarks, copyrights, processes, techniques,
formulas, designs, scientific information, training information and materials,
computer programs, computer network and security information, databases,
software, services, research, development, inventions, and information regarding
manufacturing, financials, purchasing, accounting, marketing, production,
customers, suppliers, lessors, employees, and prospective customers, suppliers,
lessors, and employees, and other trade secret, confidential and/or proprietary
information, whenever conceived, originated, discovered or developed, concerning
any aspect of the Company or its Business or any Affiliate or its business,
whether or not in written or tangible form; provided, however, that (i) the term
“Confidential Information” shall not include information in Executive’s
possession or known to Executive prior to employment with the Company, including
but not limited to information that is located on Executive’s rolodex (whether
paper or electronic) or information which is or becomes generally available to
the public on a non-confidential basis, including from a third party provided
that such third party is not in breach of an obligation of confidentiality with
respect to such information and Executive is aware of such breach; and (ii)
Executive shall not be in violation of this subsection in the event that
Executive is legally compelled to disclose any of the Confidential Information,
provided that in any such event Executive will provide the Company with
reasonably prompt written notice prior to any such disclosure so that the
Company (or an Affiliate) may obtain a protective order or other confidential
treatment for the Confidential Information, and in the event that a protective
order or other remedy is not obtained by the Company, Executive will furnish
only that portion of the Confidential Information which Executive is advised by
opinion of legal counsel is legally required to be furnished.  The foregoing
notwithstanding, nothing in this Agreement prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation.


(e)          Remedies.  Executive understands that the Company may not have an
adequate remedy at law for the breach or threatened breach by Executive of any
one or more of the covenants set forth in this Section 6 and agrees that in the
event of any such breach or threatened breach, the Company may be entitled, in
addition to any other remedies which may be available to it, to injunctive
relief to enjoin Executive from the breach or threatened breach of such
covenants.  Further, if Executive violates any of the restrictions contained in
this Section 6, the Restricted Period shall be extended by a period equal to the
length of time from the commencement of any such violation until such time as
such violation shall be cured by Executive to the satisfaction of the Company. 
If any of the covenants set forth herein is not enforceable, in whole or in
part, the remaining covenants set forth herein shall be enforceable
notwithstanding the invalidity of any other covenant.  Any covenant not
enforceable in part shall be enforced to the extent valid and enforceable.  If,
in any judicial proceeding, a court of competent jurisdiction shall refuse to
enforce any of the separate covenants herein or shall find that the term or
scope of one or more of the separate covenants is unreasonably broad, then in
that event the invalid or unreasonably broad provision shall be deleted or
modified by said court to the minimum extent necessary to permit enforcement
thereof, and the substitute provision shall be incorporated herein.  The parties
acknowledge and agree that the Affiliates shall be third-party beneficiaries of
the Company’s rights and Executive’s obligations under this Section 6.


(f)          Notice to Future Employers.  Executive agrees that during the
Restricted Period, she will inform each new employer, prior to accepting
employment, of the existence of this Agreement and the terms of the restrictive
covenants and confidentiality restrictions contained herein.
 
5

--------------------------------------------------------------------------------

 
7.          Termination.


(a)          Termination by the Company for Cause; Resignation by Executive
Without Good Reason.  The Company shall have the right to terminate Executive’s
employment hereunder for Cause.  If, prior to the expiration of the Employment
Period, the Executive’s employment with the Company is terminated by the Company
for Cause (as defined below) or if the Executive resigns without Good Reason (as
defined below), she shall be entitled to receive her then current Base Salary
and Benefits accrued, and any expenses for which Executive is entitled to be
reimbursed, up to and including the effective date of such termination (the
“Termination Amount”).  Executive shall not be entitled to any other salary,
bonus, benefits or other compensation as a result of termination pursuant to
this Section 7(a).  For purposes hereof, “Cause” means the occurrence of any one
of the following on the part of Executive: (i) conviction of or a plea of nolo
contendre to a felony, act of moral turpitude or other criminal offense which
affects or reflects on the Company or any Affiliate in a negative manner; (ii)
attempted or actual theft, fraud or embezzlement of money or tangible or
intangible assets or property of the Company or any Affiliate or their employees
or business relations; (iii) gross negligence or willful misconduct in respect
of Executive’s performance of her duties and responsibilities to the Company or
any Affiliate, which such violation (if susceptible to cure) continues or is
repeated following thirty (30) days’ written notice from the Company to
Executive thereof; (iv) material breach of Executive’s fiduciary duties to the
Company or any Affiliate; (v) willful and persistent violation of any express
and lawful direction from the Board, relating to Executive's duties and
responsibilities commensurate with her position, which such violation (if
susceptible to cure) continues or is repeated following thirty (30) days’
written notice from the Company to Executive thereof; (vi) material breach of
the material provisions in Section 6; or (vii) breach of any other material
term, covenant, representation or warranty contained in this Agreement, which
such breach (if susceptible to cure) remains uncured or is repeated following
thirty (30) days’ written notice from the Company to Executive thereof.


Termination of the Executive’s employment for Cause shall be communicated by
delivery to the Executive of a written notice from the Board stating that the
Executive will be terminated for Cause, specifying the particulars thereof and
the effective date of such termination; provided, however, that upon receipt of
such notice, the Executive shall have an opportunity, together with her counsel,
to be heard by the Board.  The date of the Executive’s termination for Cause
shall be the date of termination specified by the resolution of the Board;
provided, however, that such termination shall become effective no earlier than
the date of the meeting of the Board described in the preceding sentence.  The
date of a resignation by the Executive shall be the date specified in a written
notice of resignation to the Company.  The Executive shall provide at least 30
days’ advance written notice of resignation without Good Reason; provided,
however, that the Company, in its sole discretion, may waive the notice
requirement in whole or in part.


(b)          Termination as a Result of Executive’s Disability or Death.  The
Company shall have the right to terminate Executive’s employment hereunder in
the event of Executive’s Disability or death, effective immediately.  Upon a
termination pursuant to this Section 7(b) as a result of Disability or as a
result of the Executive’s death, the Executive (or her estate or beneficiary, as
applicable) shall be entitled to receive the Termination Amount.  In addition,
Executive shall be entitled to receive any earned but unpaid Bonus for the year
prior to the year of termination and an amount equal to the pro rata portion of
the Bonus for the year in which the termination occurs, calculated by
multiplying (x) the Target Bonus for the year of termination by (y) a fraction,
the numerator of which is the number of days the Executive was employed during
the year of termination and the denominator of which is 365.  If the Executive’s
employment is terminated pursuant to this Section 7(b) as a result of her
Disability, then subject to Section 7(g), the pro rata Bonus shall be paid in a
lump sum on the first business day of the third calendar month following the
calendar month in which termination pursuant to this Section 7(b) is effective. 
If the Executive’s employment is terminated as of result of her death, the pro
rata Bonus shall be paid within 30 days after the date of the Executive’s
death.  Except to the extent required by the terms of any applicable
compensation or benefit plan or program or otherwise required by applicable law,
the Executive shall have no right under this Agreement or otherwise to receive
any other compensation or to participate in any other plan, program or
arrangement after such termination.
 
6

--------------------------------------------------------------------------------

 
For purposes hereof, “Disability” means the inability of Executive to
substantially perform her duties and responsibilities to the Company by reason
of a physical or mental disability or infirmity (i) for a continuous period of
least 180 days in any consecutive twelve (12) month period or (ii) at such
earlier time as Executive submits or the Company receives satisfactory medical
evidence that Executive has a physical or mental disability or infirmity which
will likely prevent her from returning to the performance of her work duties for
ninety (90) days or longer.  In the event of any dispute regarding the
determination of Executive’s Disability, such determination shall be made by a
physician selected by the Company and Executive, (or if the Company and
Executive cannot agree, by two physicians, one selected by the Company and one
selected by Executive), at the Company’s sole expense.


(c)          Termination by the Company Without Cause.  The Company may
terminate Executive’s employment hereunder at will, for any reason (or for no
reason) whatsoever, effective immediately upon notice from the Company to
Executive thereof.  If, prior to the expiration of the Employment Period, the
Executive’s employment with the Company is terminated by the Company Without
Cause she shall be entitled to receive the Termination Amount plus the Severance
Payment set forth in 7(f) below.


(d)          Termination by Executive for Good Reason.  The Executive may
terminate her employment hereunder after Executive gives ninety (90) days
written notice of Good Reason (as defined below) and the circumstances giving
rise to Good Reason (if susceptible to cure) remain uncured during the remaining
thirty (30) day period.  If, prior to the expiration of the Employment Period,
the Executive’s employment with the Company is terminated by the Executive with
Good Reason she shall be entitled to receive the Termination Amount plus the
Severance Payment set forth in 7(f) below.


For purposes hereof, “Good Reason” means the occurrence of any one of the
following: (i) a material reduction in, or a change in the form of, Executive’s
Base Salary or Target Bonus ; (ii) a material reduction in the aggregate amount
of the material benefits provided to the Executive as of the Effective Date,
other than an across-the-board reduction applicable to all senior executive
officers of the Company (iii) a material diminution in Executive’s authority,
duties, or responsibilities, or a change to Executive’s reporting structure
(provided, however, Good Reason shall not be deemed to occur if (x) the
Executive is transitioned to a new senior executive position with the Company
such as  Chief Operating Officer with such normal and customary duties,
responsibilities and reporting line commensurate with such new senior executive
position, or if (y) the following three conditions are satisfied: (A) the
diminution in the Executive’s position, duties or reporting responsibilities is
solely and directly a result of the Company no longer being a publicly-traded
company; (B) the event resulting in the Company no longer being a
publicly-traded entity is a leveraged buyout, acquisition by a private equity
fund and/or other similar “going private” transaction and is not as a result of
the acquisition of the Company or the business of the Company by another
operating company or parent or subsidiary thereof; and (C) the Executive
continues to hold the same position and title with the Company and no other act
or omission has then occurred that would constitute an event of Good Reason
under this definition); (iv) the relocation, without the Executive’s consent, of
the Executive’s principal place of business to a location that is more than 60
miles from the Executive’s primary business location on the Effective Date or,
if applicable, from a subsequent primary business location agreed to by the
Executive; or (iv) any other action or inaction that constitutes a material
breach of the terms of this Agreement.  Notwithstanding the previous provisions
of this Section 7(d), it shall not be an event of Good Reason under this
Agreement (A) for the Company (1) to adopt (or subsequently amend) one or more
claw-back, mandatory deferral or other risk management policies related to the
Company’s incentive compensation plans or arrangements, including without
limitation any compensation recoupment policy or (2) to adopt (or subsequently
amend) stock ownership guidelines related to the Company’s common stock or (3)
to subject the compensation payable to the Executive under this Agreement to
these policies or guidelines; provided that, except as otherwise required by
law, such policies are generally applicable to the Company’s executive officers
or (B) unless the Executive provides written notice to the Company of the
existence of the conditions giving rise to Good Reason within 90 days of the
initial existence of such conditions, the Company fails to cure such conditions
within 30 days from the date of notice and the Executive terminates her
employment for Good Reason within 60 days after the end of the Company’s cure
period.
 
7

--------------------------------------------------------------------------------

 
(e)          Removal From Positions.  Any termination of Executive’s employment
with the Company shall automatically effectuate Executive’s removal from any and
all officer and other positions that Executive then holds with the Company or
any of its Affiliates as of the effective termination date.


(f)          Severance Pay.  (i) If the Company terminates Executive’s
employment pursuant to Sections 7(c) or 7(d) above or elects not to renew the
Initial Employment Period as set forth in Section 2, subject to the terms and
conditions in this Agreement and a release and waiver agreement in substantially
the form attached as Exhibit A hereto but subject to such modifications as the
Company may determine are necessary or prudent to promote the enforceability and
effectiveness of such release and waiver agreement (the “Release Agreement”),
and further provided that Executive has been and remains in compliance with her
obligations as set forth in this Agreement and the Release Agreement, the
Executive shall be entitled to receive an amount equal to the sum of the
following amounts (collectively, the “Severance Payment”):


(A)         any earned but unpaid Bonus for the year prior to the year of
termination; plus


(B)         an amount equal to the pro rata portion of the Bonus for the year in
which the termination or resignation occurs, based on the actual achievement of
Performance Goals and payable in accordance with the Company's customary bonus
practices, but in no event later than March 15th of the year following the year
in which termination occurs; plus


(C)         an amount equal to the sum of the Base Salary in effect for the year
of termination or resignation; and


(D)         continuation of applicable medical, dental and life insurance
benefits (based on the coverage in effect for the Executive and her dependents
at the time of such termination or resignation, but excluding any supplemental
medical expense reimbursement insurance provided by the Company), from the date
of termination or resignation until the earlier to occur of (A) one year from
the date of termination or (B) the date the Executive becomes eligible for
comparable benefits provided by a third party (in either case, the “Continuation
Period”); provided, however, that the continuation of such benefits shall be
subject to the respective terms of the applicable plan, as in effect from time
to time, and the timely payment by the Executive of her applicable share of the
applicable premiums in effect from time to time during the Continuation Period. 
To the extent that reimbursable medical and dental care expenses constitute
deferred compensation for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), the Company shall reimburse the medical and
dental care expenses as soon as practicable consistent with the Company’s
practice, but in no event later than the last day of the calendar year next
following the calendar year in which such expenses are incurred; and
 
8

--------------------------------------------------------------------------------

 
(ii)          Subject to the compliance rules set forth in Section 14, the
Severance Payment shall be paid in a lump sum on the first business day of the
third calendar month following the calendar month in which termination by the
Company without Cause or Resignation by the Executive for Good Reason is
effective (or, in the event of the Executive’s death after the date of the
Executive’s termination or resignation but prior to the date of payment, to the
Executive’s estate or beneficiary, as applicable).  In the event of Executive’s
death during but prior to the end of the Continuation  Period, the Company will 
continue to pay the employer portion of the costs of continued health coverage
for Executive’s spouse and dependents in accordance with the terms of Section
7(f)(i)(C)) as if Executive had remained alive for the duration of the
Continuation  Period, after which time, such participants’ continued
participation (if any) in the Company’s health plan shall be at such
participants’ sole expense in accordance with COBRA.  Notwithstanding the
foregoing, Executive agrees that if the Company adopts a severance plan in which
Executive is eligible to participate and under which Executive is eligible for
benefits (the “Severance Plan”), Executive will be eligible to receive the
greater of either:  (i) the Severance Payment set forth in this Section 7(f); or
(ii) the benefits for which Executive is eligible under the Severance Plan, but
in no event shall Executive be entitled to receive both.


(g)         Return of Property.  Immediately upon the Company’s request or on
the termination date of Executive’s employment, whichever occurs first,
Executive shall return to the Company all Confidential Information and any other
property of the Company, its Affiliates, or any third parties which is in
Executive’s possession or control by virtue of her employment with the Company. 
Property to be returned to the Company shall include without limitation, all
documents and things (whether in tangible or electronic format and whether such
documents or things contain any Confidential Information) in Executive’s
possession or control, further including without limitation, all computer
programs, files and diskettes, and all written or printed files, manuals,
contracts, memoranda, forms, notes, records and charts, and any and all copies
of, or extracts from, any of the foregoing.


8.          Assignment.  The parties acknowledge and agree that the covenants,
terms and provisions contained in this Agreement constitute a personal
employment contract and the rights and obligations of the parties hereunder
cannot be transferred, sold, assigned, pledged or hypothecated, excepting that
the Company shall assign this Agreement in connection with a sale of the
business, merger, consolidation, share exchange, sale of substantially all of
the Company’s assets, or other reorganization, whether or not the Company is the
continuing entity, provided that the assignee is the successor to the business
and all or substantially all of the assets of the Company.


9.          Severability.  If any one or more of the provisions or parts of a
provision contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect (a) any other
provision or part of a provision of this Agreement nor (b) this Agreement’s
validity, legality and enforceability in any other jurisdiction, but this
Agreement shall be reformed and construed in any such jurisdiction as if such
invalid or illegal or unenforceable provision or part of a provision had never
been contained herein and such provision or part shall be reformed so that it
would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction.


10.        Indemnification; Insurance. During your employment and thereafter,
the Company shall, on the same basis as is provided for the Company’s continuing
officers and directors from time to time, indemnify, defend and hold you
harmless against any costs or expenses (including attorneys’ fees), judgments,
fines, losses, claims, damages or liabilities incurred in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, by reason of the fact that you are or were a
director, officer, employee or agent of the Company or any Subsidiary, whether
asserted or claimed prior to, at or after the date of your termination of
employment, to the fullest extent permitted under applicable law and on a basis
no less favorable than in existence under the Company’s Bylaws and Certificate
of Incorporation in effect as of the Effective Date. During your employment and
thereafter, Company shall provide to you coverage under a policy of directors’
and officers’ liability insurance that provides you with coverage on the same
basis as is provided for the Company’s continuing officers and directors from
time to time.
 
9

--------------------------------------------------------------------------------

 
11.        Governing Law; Venue.  This Agreement shall be covered by, construed,
applied and reinforced in accordance with the internal laws of the State of
Illinois, without regard to conflicts of law provisions.  The parties agree that
any action or proceeding to enforce or arising out of this Agreement shall be
commenced in the state courts, or in the United States District Court, in New
York, New York.  The parties consent to such jurisdiction, agree that venue will
be proper in such courts and waive any objections based upon
Forum Non Conveniens.  The choice of forum set forth in this section shall not
be deemed to preclude the enforcement of any action under this Agreement in any
other jurisdiction.


12.        Continuing Obligation.  The covenants, obligations, duties and
liabilities of Executive pursuant to Sections 5 and 6 hereof are continuing,
absolute and unconditional and shall remain in full force and effect as provided
herein.


13.        Waiver.  The waiver by the Company or Executive of any breach of any
term or condition of this Agreement shall not be deemed to constitute the waiver
of any other breach of the same or any other term or condition hereof.


14.        Notices.  Any notice, request, consent or communication under this
Agreement shall be effective only if it is in writing and shall be deemed to
have been given when personally delivered or three (3) days after being
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested and addressed to the party at its or her last known
address.  The address of any party may be changed by notice in writing to the
other party duly served in accordance with this Section.


15.        Section 409A.  The intent of the parties is that payments and
benefits under this Agreement be exempt from, and to the extent not exempt from,
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted in accordance
with such intent.  To the extent that any provision hereof is modified in order
to comply with Code Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.  Without limiting the generality of
the foregoing, the Company and the Executive agree as follows:


(a)          Reimbursements payable to Executive hereunder shall be paid in no
event later than the end of the calendar year following the year in which the
reimbursable expense is incurred.  In addition, such reimbursements shall be
made in a manner that complies with all the requirements of Treasury Regulation
Section 1.409A-3(i)(l)(iv).  In no event shall reimbursements and payments
provided under the Agreement be subject to liquidation or exchange in a manner
which violates Treasury Regulation Section 1.409A-3(i)(l)(iv). The amount of
expenses eligible to be reimbursed in a year shall not affect the amount that is
eligible for reimbursement in another year except as otherwise permitted by Code
Section 409A.


(b)         A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
 
10

--------------------------------------------------------------------------------

 
(c)          Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:


(i)          With regard to any payment that is considered “nonqualified
deferred compensation” under Code Section 409A payable on account of a
“separation from service,” such payment shall be made on the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of Executive, and (B) the date of Executive’s
death (the “Delay Period”) to the extent required under Code Section 409A.  Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to Executive in a lump
sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and


(ii)          To the extent that benefits to be provided during the Delay Period
are considered “nonqualified deferred compensation” under Code Section 409A
provided on account of a “separation from service,” and such benefits are not
otherwise exempt from Code Section 409A, Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse Executive, to
the extent that such costs would otherwise have been paid by the Company or to
the extent that such benefits would otherwise have been provided by the Company
at no cost to Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.


(d)          To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims, Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s termination of employment.  If the foregoing release is timely
executed and delivered and no longer subject to revocation as provided in the
preceding sentence, then the following shall apply:


(i)          To the extent that any such cash payment or continuing benefit to
be provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”).  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s termination of employment, and any payments made thereafter
shall continue as provided herein.  The delayed benefits shall in any event
expire at the time such benefits would have expired had such benefits commenced
immediately following Executive’s termination of employment.


(ii)          Subject to Section 14(c)(i), to the extent that any such cash
payment or continuing benefit to be provided is “nonqualified deferred
compensation” for purposes of Code Section 409A, then such payments or benefits
shall be made or commence upon the sixtieth (60th) day following Executive’s
termination of employment.  The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon Executive’s
termination of employment, and any payments made thereafter shall continue as
provided herein.  The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following Executive’s termination of employment.
 
11

--------------------------------------------------------------------------------

 
(iii)          The Company may provide, in its sole discretion, that Executive
may continue to participate in any benefits delayed pursuant to this Section
14(d) during the period of such delay, provided that Executive shall bear the
full cost of such benefits during such delay period.  Upon the date such
benefits would otherwise commence pursuant to this Section 14(d), the Company
may reimburse Executive the Company’s share of the cost of such benefits, to the
extent that such costs would otherwise have been paid by the Company or to the
extent that such benefits would otherwise have been provided by the Company at
no cost to Executive, in each case, had such benefits commenced immediately upon
Executive’s termination of employment.  Any remaining benefits shall be
reimbursed or provided by the Company in accordance with the schedule and
procedures specified herein.


(iv) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.


16.        SECTION 4999 EXCISE TAX LIMITATION.


(a)          In the event that it shall be determined that (X) any amount or
benefit paid, distributed or otherwise provided to the Executive by the Company,
whether pursuant to this Agreement or otherwise (collectively, the “Covered
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), and (Y) the reduction of the amounts payable to the
Executive under this Agreement or with respect to stock options and equity
awards to the maximum amount that could be paid to the Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”) would provide the Executive with
a greater after-tax amount than if such amounts were not reduced, then, subject
to the further limitations set forth herein, the Covered Payments shall be
reduced (but not below zero) to the Safe Harbor Cap.  The reductions, if
applicable, shall be made to the extent necessary in the following order: (i)
the acceleration of vesting of stock options and other equity awards with an
exercise price that exceeds the then fair market value of the stock subject to
the award; (ii) the payments under Section 7(f)(i)(A) hereof; (iii) the payments
under Section 7(f)(i)(B)  hereof; (iv) the continuation of benefits under
Section 7(f)(i)(C)  hereof; and (v) the acceleration of vesting of all other
stock options and equity awards.  For purposes of reducing the Covered Payments
to the Safe Harbor Cap, only amounts payable under this Agreement and with
respect to stock options and equity awards (and no other Covered Payments) shall
be reduced.  If the reduction would not result in a greater after-tax result to
the Executive, no amounts payable under this Agreement or with respect to stock
options and equity awards shall be reduced pursuant to this provision.
 
(b)          A nationally recognized firm of independent accountants, selected
by the Company after consultation with the Executive, shall perform the
foregoing calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  Such
accounting firm shall apply the provisions of this Section 15 in a reasonable
manner and in good faith in accordance with then prevailing practices in the
interpretation and application of Section 4999 of the Code.  For purposes of
applying the provisions of this Section 15, the Company shall be entitled to
rely on the written advice of legal counsel or such accounting firm as to
whether one or more Covered Payments constitute “parachute payments” under
Section 4999 of the Code.
 

--------------------------------------------------------------------------------

 
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Executive within 30 calendar days after the date that such
accounting firm has been engaged to make such determinations or such other time
as requested by the Company or the Executive.  If payments are reduced to the
Safe Harbor Cap or the accounting firm determines that no Excise Tax is payable
by the Executive without a reduction in Covered Payments, it shall furnish the
Company and the Executive with an opinion to such effect, that the Executive is
not required to report any Excise Tax on the Executive’s federal income tax
return, and that the failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  Any good faith determinations of
the accounting firm made hereunder shall be final, binding, and conclusive upon
the Company and the Executive.


17.        Miscellaneous.  This Agreement may be executed in two or more
counterparts (including via facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  This Agreement embodies the entire agreement and understanding
of the parties hereto in respect of the subject matter contained herein.  There
are no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein.  This
Agreement supersedes all prior agreements and understandings (whether oral or
written) between the parties (or between the Company and Executive) with respect
to such subject matter.
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have made and entered into this
Employment Agreement the date first hereinabove set forth.




THE COMPANY: 
 
EXECUTIVE:
           
PROFESSIONAL DIVERSITY NETWORK, INC. 
                         
By:
/s/ David J. Schramm
 
/s/ Katherine Butkevich
 
Name:
David J. Schramm
 
Katherine Butkevich
 
Its:
Chair, Comp Committee
     

 

--------------------------------------------------------------------------------

 
Exhibit A


Form of Release


RELEASE BY EXECUTIVE
 
In exchange for the payments and benefits payable pursuant to the Separation
Agreement and General Release between me and Professional Diversity Network,
Inc., dated ________, (the “Agreement”), I, __________, hereby generally and
completely release Professional Diversity Network, Inc. its parent and
subsidiary entities (collectively the “Company”), and its or their directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively “Released Parties”),
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this general release (the “Release”).
This Release includes, but is not limited to: (1) all claims arising out of or
in any way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including wages, salary, bonuses, commissions, vacation pay, expense
reimbursements (to the extent permitted by applicable law), severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including without limitation claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including without limitation claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions, the
Employee Retirement Income Security Act of 1974 (as amended), the Family and
Medical Leave Act of 1993, the Sarbanes-Oxley Act, New York state wage and hour
laws and all wage orders; New York Labor Law; New York Executive Law Section 296
et seq.; the New York City Administrative Code; the common law of the state of
New York; and any similar laws in other jurisdictions; provided, however, that
this Release does not waive, release or otherwise discharge any claim or cause
of action arising after the date I sign this Release.


This Release includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include: (a) workers’
compensation claims, (b) unemployment insurance benefits, (c) rights to accrued,
vested benefits under any employee benefit, stock, savings, insurance, or
pension plan of the Company, and (d) any rights to indemnification or defense as
provided by, and in accordance with, the terms of the Company by-laws, my
employment agreement or liability insurance coverage. Excluded from this Release
are any claims which by law cannot be waived in a private agreement between
employer and employee, including but not limited to the right to file a charge
with or participate in an investigation conducted by the Equal Employment
Opportunity Commission (“EEOC”) or any state or local fair employment practices
agency. I waive, however, any right to any monetary recovery or other relief
should the EEOC pursue a claim on my behalf.


I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction.
 

--------------------------------------------------------------------------------

 
I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA, as amended by the Older Workers Benefit Protection Act of 1990, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my waiver and release specified
in this paragraph does not apply to any rights or claims that may arise after
the date I sign this Release; (b) I have been advised to consult with an
attorney prior to signing this Release; (c) I have at least twenty-one (21) days
from the date that I receive this Release (although I may choose to sign it any
time on or after the Separation Date) to consider the release; (d) I have seven
(7) calendar days after I sign this Release to revoke it (“Revocation Period”)
by sending my revocation to _________ in writing at ______________; fax _______;
and (e) this Release will not be effective until I have signed it and returned
it to ________ and the Revocation Period has expired.


I UNDERSTAND THAT THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
 

       
Name
 
Date
 

 

--------------------------------------------------------------------------------

 
Exhibit B


Form of Non-Qualified Stock Option Agreement


Professional Diversity Network, Inc.
2013 Equity Compensation Plan
Nonqualified Stock Option Award Agreement
 
 
Name of Participant:
 
I am pleased to inform you that the Compensation Committee of the Board of
Directors of Professional Diversity Network, Inc. (the “Committee”) has approved
a grant to you of an Award of Nonqualified Stock Options of Professional
Diversity Network, Inc., a Delaware corporation (the “Company”), as described in
this Professional Diversity Network, Inc. 2013 Equity Compensation Plan
Nonqualified Stock Option Award Agreement, which includes Exhibit A (this
“Agreement”).
 
1. Grant of Nonqualified Stock Options. The Company hereby grants to you a
Nonqualified Stock Option to purchase from the Company the number of Shares set
forth next to “Number of Shares Awarded” on Exhibit A (for purposes of this
Agreement “Share” means the Company’s common stock, $0.01 par value per share),
subject to the terms, conditions and provisions of Professional Diversity
Network, Inc. 2013 Equity Compensation Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference, and this Agreement. Except
to the extent expressly provided herein or as set forth in the effective
employment or service agreement by and between the Company and you, capitalized
terms used in this Agreement shall have the same meaning ascribed thereto in the
Plan. The Nonqualified Stock Options are not intended to qualify as incentive
stock options pursuant to Section 422 of the Code.
 
2. Grant and Exercise Price. The date of grant of the Nonqualified Stock Option
is the date set forth next to “Grant Date” on Exhibit A (the “Grant Date”). The
Option Price of the Nonqualified Stock Option is the price per share set forth
next to “Exercise Price per Share” on Exhibit A (the “Exercise Price”) and it
shall not be less than Fair Market Value of a Share on the Grant Date.
 
3. Vesting. You cannot exercise your Nonqualified Stock Option and purchase the
Shares until your Nonqualified Stock Option is vested, which will occur as set
forth under “Vesting Schedule” on Exhibit A (each date a Nonqualified Stock
Option becomes vested is the “Vesting Date”). Subject to the Plan and this
Agreement, each vested Nonqualified Stock Option may be exercised and Shares may
be purchased, in whole or in part, beginning on the applicable Vesting Date and
ending at 5:00 p.m. Eastern Standard Time (“EST”) on the date set forth next to
“Expiration Date of Award” on Exhibit A (the “Expiration Date”). The
Nonqualified Stock Option will vest and become exercisable as to the portion of
Shares and on the dates specified in the Vesting Schedule so long as your
service with the Company is continuous and does not end. The Vesting Schedule is
cumulative, meaning that to the extent your Nonqualified Stock Option has not
already been exercised and has not expired, been cancelled or terminated, you
may at any time purchase all or a portion of the Shares that are vested pursuant
to the Vesting Schedule. The terms of the Plan and this Agreement shall govern
the forfeiture and the expiration of the Nonqualified Stock Options at any time
on, prior to or after the Nonqualified Stock Option becomes vested. This
Nonqualified Stock Option may be exercised only while you continue to provide
services to the Company or any Affiliate, and only if you have continuously
provided such services since the date this Nonqualified Stock Option was
granted. The following provisions shall also apply:
 

--------------------------------------------------------------------------------

 
(a) In the event your employment or service terminates by reason of your death
or disability (as defined in Section 22(e)(3) of the Code) (“Permanent
Disability”), then all unvested Nonqualified Stock Options shall be forfeited
and cancelled, and the vested Nonqualified Stock Options shall expire and be
forfeited on the earlier of (i) the Expiration Date, or (ii) at 5 p.m. EST one
(1) year after your date of employment or service termination for death or
Permanent Disability. You shall not be deemed to have a Permanent Disability
until proof of the existence thereof shall have been furnished to the Company in
such form and manner, and at such times, as the Company may require and you
agree that any determination by the Company that you do or do not have a
Permanent Disability shall be final and binding upon you.
 
(b) In the event your employment or service is terminated by the Company for
Cause, then all Nonqualified Stock Options whether vested or unvested shall be
forfeited and cancelled immediately on the date of your termination of
employment or service for Cause. Any determination by the Company that you have
been terminated for Cause shall be determined by the Company in its sole
discretion and shall be final and binding on you.
 
(c) In the event your employment or service terminates for any reason other than
those enumerated in (a) and (b) of this Section 3, then (i) the portion of each
Nonqualified Stock Option that has not vested on or prior to the date of your
employment or service termination shall immediately terminate and (ii) the
remaining vested portion of each Nonqualified Stock Option shall terminate on
the earlier of the applicable Expiration Date or 5:00 p.m. EST on the date that
is ninety (90) days after the date of your termination of employment or service.
 
(d) Notwithstanding anything to the contrary in this Agreement in the case of a
Nonqualified Stock Option, if you shall die at any time after your termination
of employment or service and prior to the date of termination of the applicable
Nonqualified Stock Option, then the remaining vested but unexercised portion of
the applicable Nonqualified Stock Option shall terminate on the earlier of the
Expiration Date or 5:00 p.m. EST one (1) year after your date of death.
 
4. No Shareholder Rights. You shall not be entitled to vote, receive dividends
or be deemed for any purpose the holder of any Shares and no Nonqualified Stock
Option or any interest therein may be sold, assigned, margined, transferred,
encumbered, gifted, alienated, hypothecated, pledged or disposed of except by
will or by the laws of descent and distribution, until the Nonqualified Stock
Option shall have been duly exercised to purchase such Shares in accordance with
the provisions of this Agreement and the Plan and a certificate evidencing the
Shares shall be issued by the Company, and all Nonqualified Stock Options shall
be exercisable during your lifetime only by you.
 
5. Exercise and Issuance of Certificates. You may exercise your vested and
non-expired Nonqualified Stock Options, in whole or in part, by providing
written notice of exercise on a form provided by the Committee to the Company.
Such notice shall be accompanied by payment in full of the Exercise Price or by
other means approved by the Committee in writing. As soon as practicable after
an effective exercise and full payment of the Exercise Price in accordance with
the terms of this Agreement and the Plan, the Company shall cause certificates
for the appropriate number of the Company’s Shares to be issued to you. 
 

--------------------------------------------------------------------------------

 
6. Award Subject to Plan. This Award of Nonqualified Stock Options is granted
pursuant to the Plan, as in effect on the Grant Date, and is subject to all the
terms and conditions of the Plan as the same may be amended from time to time
and the rules, guidelines and practices governing the Plan adopted by the
Committee; provided, however, that no such amendment shall materially impair
your rights under this Agreement without your consent, unless required to comply
with applicable law. A copy of the Plan and the prospectus has been furnished to
you. The Company shall, upon written request, send a copy of the Plan, in its
then current form, and the prospectus, in its then current form, to you. In the
event of any conflict between the terms, conditions and provisions of the Plan
and this Agreement, the terms, conditions and provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly.
 
7. Payment of Withholding Taxes. If the Company becomes obligated to withhold an
amount on account of any federal, state or local income tax imposed as a result
of this Award of Nonqualified Stock Options or the exercise of Nonqualified
Stock Options (such amounts shall be referred to herein as the “Withholding
Liability”), you agree to pay the Withholding Liability to the Company at such
time and in such manner as is required by the Company. The obligations of the
Company under the Plan and this Agreement shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such Withholding Liability from
any payment otherwise due to you.
 
8. Notices. All notices and other communications required or permitted to be
given under the Plan or this Agreement shall be in writing or other form
approved by the Committee and shall be deemed to have been duly given as follows
(a) if to the Company mailed first class, postage prepaid to Professional
Diversity Network, Inc., 801 W. Adams St., Ste. 600, Chicago, Illinois 60607, to
the attention of the Secretary of the Company; or (b) if to you then delivered
personally, mailed first class, postage prepaid at your last address known to
the sender at the time the notice or other communication is sent or delivered,
or by e-mail, interoffice mail, intranet or other means of office communication
determined by the Committee.
 
9. Stock Exchange Requirements; Applicable Laws. You agree to comply with all
laws, rules, and regulations applicable to the grant and vesting of each Award
of Nonqualified Stock Options and the sale or other disposition of Shares
received pursuant to each Award of Nonqualified Stock Options, including,
without limitation, compliance with the Company’s insider trading policies. The
Shares you receive under the Plan will have been registered under the Securities
Act of 1933, as amended (the “1933 Act”). If you are an “affiliate” of the
Company, as that term is defined in Rule 144, promulgated pursuant to the 1933
Act (“Rule 144”), you may not sell the Shares received pursuant to an Award of
Nonqualified Stock Options except in compliance with Rule 144. Certificates
representing Shares issued to an “affiliate” of the Company may bear a legend
setting forth such restrictions on the disposition or transfer of the Shares as
the Company deems appropriate to comply with federal and state securities laws.
 

--------------------------------------------------------------------------------

10. No Employment or Continued Service Rights. Nothing contained herein shall be
deemed to alter the relationship between the Company or an Affiliate and you, or
the contractual relationship between you and the Company or an Affiliate if
there is a written contract regarding such relationship. Nothing contained
herein shall be construed to constitute a contract of employment or service
between the Company or an Affiliate and you. The Company or an Affiliate and you
continue to have the right to terminate the employment or service relationship
at any time for any reason, except as otherwise provided in a written contract.
The Company or an Affiliate shall have no obligation to retain you in its employ
or service as a result of the Plan, this Agreement or the Award of Nonqualified
Stock Options. There shall be no inference as to the length of employment or
service hereby, and the Company or an Affiliate reserves the same rights to
terminate your employment or service as existed prior to you becoming a
Participant in the Plan, entering into this Agreement or receiving the Award of
Nonqualified Stock Options.
 
11. Governing Law and Venue. This Agreement and the Award of Nonqualified Stock
Options granted hereunder shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles thereof. In the event of litigation arising in connection with
actions under this Agreement and/or the Award of Nonqualified Stock Options, you
agree that you shall submit to the jurisdiction of courts located in Cook
County, Illinois, or to the federal district court located in Cook County,
Illinois.
 
12. Entire Agreement. This Plan and this Agreement constitute the entire
agreement with respect to the subject matter hereof and thereof, provided that
in the event of any inconsistency between the Plan and this Agreement, the terms
and conditions of the Plan shall control.
 
13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 


[Signature Page Immediately Follows]
 

--------------------------------------------------------------------------------

 
In Witness Whereof, this Professional Diversity Network, Inc. 2013 Equity
Compensation Plan Nonqualified Stock Option Agreement is executed by the parties
on the Grant Date.

 
 
Professional Diversity Network, Inc.
 
 
     
By:
 
 
Printed:
David Mecklenburger
 
Title:
CFO





Accepted And Agreed to:
 
 
 
 
 
 
 
 
 
(Printed Name)
 

 

--------------------------------------------------------------------------------

 
Exhibit A


Schedule of Award


Professional Diversity Network, Inc.
2013 Equity Compensation Plan
Nonqualified Stock Option Award




Participant Information:


(Participant Name)
(Participant Street Address, City, State and Zip Code)
 
 





Grant Date: 
 





Number of Shares Awarded:




Exercise Price per Share:




Expiration Date of Award: [No later than 10th anniversary of Grant Date for U.S.
Participants]




Vesting Schedule:


Number of Shares Vested
Vesting Date
 
 
 
 
 
 



 
 

 

 
 
 

--------------------------------------------------------------------------------